OMB APPROVAL OMB Number: 3235-0570 Expires: January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04963 The Berwyn Funds (Exact name of registrant as specified in charter) 1189 Lancaster Avenue Berwyn, Pennsylvania (Address of principal executive offices) (Zip code) Kevin M. Ryan The Killen Group, Inc.1189 Lancaster AvenueBerwyn, PA 19312 (Name and address of agent for service) Registrant's telephone number, including area code: (610) 296-7222 Date of fiscal year end:December 31, 2012 Date of reporting period: June 30, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. Semi-Annual Report June 30, 2012 | (UNAUDITED) NO LOAD MUTUAL FUNDS Shareholder Services c/o Ultimus Fund Solutions, LLC P.O. Box 46707 | Cincinnati, Ohio 45246-0707 1 (800) 992-6757 www.theberwynfunds.com THE BERWYN FUNDS TABLE OF CONTENTS PAGE Letter from the President 3 Berwyn Fund Portfolio Manager’s Letter 5 Growth of a $10,000 Investment 7 Berwyn Income Fund Portfolio Manager’s Letter 8 Growth of a $10,000 Investment 12 Berwyn Cornerstone Fund Portfolio Manager’s Letter 13 Growth of a $10,000 Investment 16 Schedule of Investments – Berwyn Fund 17 Schedule of Investments – Berwyn Income Fund 20 Schedule of Investments – Berwyn Cornerstone Fund 26 Statements of Assets and Liabilities 29 Statements of Operations 30 Statements of Changes In Net Assets 31 Financial Highlights – Berwyn Fund 32 Financial Highlights – Berwyn Income Fund 33 Financial Highlights – Berwyn Cornerstone Fund 34 Notes to Financial Statements 35 About Your Funds’ Expenses 42 Other Information 43 Approval of Advisory Agreements 44 2 THE BERWYN FUNDS 2012 Semi-Annual Report The Berwyn Funds Letter from the President July 27, 2012 Dear Shareholder: Despite the turmoil in Europe and the mid-East, and our own domestic economic and political issues, the financial markets provided positive returns through the first half of the year. For the six-month period ended June 30, 2012, the Dow Jones Industrial Average (DJIA), Standard & Poor’s 500 Index (S&P 500) and Russell 2000 Index rose 6.83 percent, 9.49 percent and 8.53 percent, respectively. High quality bonds were strong during the second quarter, as investors sought a safe haven from the European financial crisis, and high yield bonds were generally flat for the six-month period. Each of our Funds did very well in the first quarter of the year and poorly in the second quarter. The reasons for our disappointing second quarter results are discussed in the individual fund letters that follow. More generally, the slowing of domestic economic growth in the first half of this year, the European Union financial crisis and forecasts of slower growth in Asia combined to disproportionately affect the small cap stocks and cyclical stocks held by The Berwyn Funds. We have used the recent market weakness to opportunistically invest in securities that we believe have fallen below their intrinsic value because of investors’ emotions. Although market volatility remains high at the time of this writing, it is possible, and perhaps probable, that the stock indices made their lows in early June and that a significant rally is imminent. One missing ingredient in the nation’s economic recovery has been a listless housing market. However, after peaking in 2006, this industry is showing signs of a recovery that is becoming meaningful. New housing starts are in the process of developing a long term uptrend, inventories are lower and housing prices have been steady, and even higher, in some sections of the country. The European financial crisis has been a threat to the world economy for many months. In fact, during this time, investors have been greeted on most days with predictions from various experts appearing on Bloomberg and CNBC on how the United States economy will be affected by the instability of the European banking system. The dilemma in which these countries find themselves does not have a simple answer and logic suggests that a restructuring of the European Central Bank will be required. In recent days there is evidence that the problems in Europe are having less impact on our financial markets. This suggests that the problem of the euro has already been discounted by the marketplace or changes, not yet public, are being taken to ameliorate the situation. We have been in a cyclical bull market since March, 2009, but investor sentiment remains negative and consumer confidence is low. To value investors like ourselves, who understand the power of contrarian investing, this is encouraging. At The Berwyn 3 Funds, we are optimistic about our investments and confident of our methodology. Interest rates are extremely low, inflation quiescent and corporate balance sheets are strong – at this time, upside potential appears to be much greater than the downside risk. Thank you for your continued confidence. Sincerely, Robert E. Killen President Past performance is not a guarantee of future results. The investment return and the principal value of an investment in The Berwyn Funds will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. An investor should consider the investment objectives, risks, charges and expenses of the Funds carefully before investing. The Funds’ prospectus contains this and other information about the Funds and should be read before investing. The Funds’ prospectus may be obtained by downloading it from the Funds’ web site (www.theberwynfunds.com) or by calling 1-800-992-6757. This President’s letter and the individual fund letters that follow seek to describe some of the Advisor’s current opinions and views of the financial markets. Although the Advisor believes it has a reasonable basis for any opinions or views expressed, actual results may differ, sometimes significantly so, from those expected or expressed. The opinions and views expressed are as of the date of the letters. The Berwyn Funds are distributed by Ultimus Fund Distributors, LLC. 4 THE BERWYN FUNDS 2012 Semi-Annual Report Berwyn Fund a series of The Berwyn Funds July 27, 2012 Dear Berwyn Fund Shareholder: The performance of the Berwyn Fund (BF) in the first half of this year is very similar to its performance in 2011. In both years, after a strong first quarter, BF experienced a weak second quarter, but was profitable for the six-month period. In the second quarter of 2012, BF fell 7.89 percent as compared to smaller losses of 1.85 percent, 2.75 percent and 3.47 percent for the Dow Jones Industrial Average (DJIA), Standard & Poor’s 500 Index (S&P 500) and Russell 2000 Index (Russell 2000), respectively. However, due to its strong performance in the first quarter, BF recorded a gain of 5.60 percent for the six-month period. This compared with gains of 6.83 percent, 9.49 percent and 8.53 percent for the DJIA, S&P 500 and Russell 2000, respectively. All of these figures are on total return bases. Although the second quarter’s performance was disappointing, when examined in the context of a 19.73 percent increase in the fourth quarter of last year and a 14.64 percent gain in this year’s first quarter, the result becomes more acceptable. We continue to ply our trade with the expectation that over the long-term our investment philosophy and process will prevail. The BF stocks that rose the most during the six-month period, based on total return, were Stratasys, up 62.8 percent, Landec, up 55.1 percent, VAALCO Energy, up 42.9 percent, Winnebago, up 38.1 percent, and Stewart Information Services, up 32.9 percent. The five worst performers were SkyWest, down 46.6 percent, Chiquita Brands, down 40.1 percent, Newpark Resources, down 37.9 percent, InterDigital, down 32.1 percent, and Joseph A. Bank, down 12.9 percent. Each of these securities was held by BF for the entire six-month period. 5 The macroscopic environment for the financial markets has remained relatively steady for the past 36 months. The economy is growing, but not rapidly enough to reduce the unemployment level. The housing industry is improving, but at a pace that is frustratingly slow. Countries in the European Union that are tied to the euro continue to experience banking and fiscal problems. Greece, Ireland, Portugal and Spain have received aid from the European Central Bank (ECB) in efforts to stabilize their banking systems. However, Spain is now about to receive additional assistance and Greece’s relationship with the Eurozone remains tenuous. There are some bright spots. Recently, homebuilders have become optimistic about their businesses. Inventories are down and home prices have stabilized; in some sections of the country, higher prices are being reported. Last week the U.S. stock market began to act better and this week interest rates on the Spanish and Italian 10 year government bonds began to fall. Mario Draghi, head of the ECB, appears determined to improve the structure of the Eurozone’s banking system and his commitment has reassured financial markets in the U.S. The resilience of our domestic manufacturing sector has been a positive surprise during this economic downturn and there is anecdotal evidence that some companies are bringing work back from Asia to be performed here. Furthermore, interest rates remain low, corporate balance sheets are strong and stock valuations are low to moderate. As of June 30, 2012, BF had $260 million under management. The members of our team are unchanged and we are working hard to increase the net asset value per share. Thank you for your continued participation in BF. Sincerely, The Killen Group, Inc. 6 Fund Performance for Periods Ended 6/30/12 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Fund 1.10% 2.96% 8.44% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Fund for the year ended 12/31/11, as reflected in BF’s prospectus, was 1.22%. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends and distributions. The returns shown do not reflect the deduction of taxes a shareholder may pay on Fund distributions or the redemption of Fund shares. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. Comparison of the Change in Value of $10,000 Investment in Berwyn Fund and Russell 2000 Index 7 THE BERWYN FUNDS 2012 Semi-Annual Report Berwyn Income Fund a series of The Berwyn Funds July 27, 2012 Dear Berwyn Income Fund Shareholder: The total return to shareholders of the Berwyn Income Fund (BIF) for the second quarter was minus 2.60 percent, as both BIF’s stock and bond portfolios posted negative returns. A dividend of $0.10 per share was paid from net investment income, the same as paid in last year’s second quarter. For the quarter, BIF underperformed its two reference bond indices, the Citigroup Broad Investment Grade Index (+2.07 percent) and the Merrill Lynch High Yield Master II Index (+1.81 percent). BIF also trailed its third reference index, the Lipper Income Fund Index (-0.36 percent), which, like BIF, has an equity component. For the six months ended June 30, 2012, BIF recorded a total return of 2.70 percent, besting the Citigroup Broad Investment Grade Index, which increased 2.33 percent, but lagging the Merrill Lynch High Yield Master II Index, whose total return was a strong 7.05 percent. BIF also trailed its third reference index, the Lipper Income Fund Index, which recorded a six month total return of 4.75 percent. As our longer term shareholders are aware, we employ a fundamental, bottom-up approach in selecting investments for BIF. Often, this approach contrasts with popular investment thinking. As contrarian investors, we view the markets and events surrounding them in a different light than many, often seemingly unconcerned by issues worrying others. In the short term, being contrarian can be painful, but history strongly suggests that, over the long term, independent thinking can prove beneficial to investors. We believe that investors can be most successful by understanding the businesses in which they invest, including the proper valuation of their securities, rather than trying to predict the future course of domestic or world events. Short-term pain best describes the second quarter for BIF. With fixed income markets up about two percent and the major equity indexes down roughly two percent, one would expect BIF’s performance to have been better. The majority of BIF’s 224 basis 8 point underperformance versus the Lipper Income Fund Index can be explained by the poor performance of a few specific holdings. The balance of the underperformance is attributable to BIF’s avoidance of interest rate-sensitive fixed income securities, specifically U.S. Treasuries, which continued their strong performance. With respect to the former issue, Nokia Corp. was a major disappointment. At the time we first researched Nokia, the company was in the midst of a dramatic turnaround, but was out of favor. Former Microsoft executive Stephen Elop had been hired in September 2010 as the new CEO. He replaced many top executives and signed a deal with Microsoft to utilize their new mobile software platform. With the Microsoft agreement in place, Nokia would receive roughly $250 million per quarter to exclusively make Windows-based smartphones. Nokia’s balance sheet did have debt, but it also had twice that amount in cash. From a margin of safety perspective, Nokia had its cash position, a willingness to sell or spin-off its Nokia Siemens Networks business and a strong, recognizable patent portfolio. Unfortunately, the implementation of Nokia’s turnaround strategy has been flawed. Nokia’s Lumia smartphones, which were heralded at the 2012 Consumer Electronics Show, gained very slow traction in a market with extremely tough competitors (Apple and Samsung). The company’s sales efforts in emerging markets fell victim to competition from new Chinese manufacturers of smartphones. In addition, Nokia announced that existing Lumia smartphones would not be upgradable to the new Windows 8 operating system scheduled to arrive in October of this year. Then the company started to burn cash. Already skeptical, investors sold shares incessantly during the second quarter and the stock fell over sixty percent. BIF continues to hold the stock but, with the decline in price, at a much smaller position size. Nokia’s decline subtracted roughly 100 basis points (1%) from BIF’s second quarter and year-to-date performances. Two other underperformers during the quarter were Ford and JPMorgan Chase, each of which declined more than 20 percent on a total return basis. The underperformance of these equity holdings masked the impact of the positive returns experienced from Destination Maternity, up 17.4 percent, Wal-Mart, up 14.7 percent, and Kimberly Clark, up 12.9 percent. On the fixed income side of BIF, our large cash position hurt returns in the second quarter as nearly every sector of the fixed income market rallied. Compounding this performance deficit were specific convertible bond holdings that fell in price. The most notable was Chiquita Brands International’s 4.25 percent 2016 convertible bonds. Two key factors that we seek when buying corporate and convertible bonds are a company’s ability to pay down debt and management’s willingness to pay down debt. Over the past five years, Chiquita has demonstrated the second trait by reducing debt from over $1 billion to $570 million. However, the company’s ability to repay debt has recently deteriorated as management’s strategy to sell packaged produce items faltered, blunting its attempt to offset the highly cyclical banana business. As a result of the earnings decline and our lack of confidence in the company’s future prospects, we sold the bonds during the second quarter. 9 Another contributor to our poor bond performance this quarter was our largest holding, Illumina, Inc. 0.25 percent 2016 convertible bonds. In the first quarter of this year, Illumina became the subject of a hostile takeover from Roche Holding AG, causing the common stock to rally and the convertible bonds to rise in sympathy from approximately $75 to $96. Illumina’s board and management fought the takeover and, after repeated attempts, Roche backed away. Illumina’s stock then fell and the convertible bonds dropped from $96 to $89 during the second quarter, negatively impacting performance. We continue to own Illumina bonds and believe the company is a strong long-term holding. BIF closed the quarter with 26 percent of its net assets in common stocks, 50 percent in fixed income securities (including 24 percent in convertible securities) and 24 percent in cash reserves, including money market funds. It is fair to conclude from BIF’s cash position and declining fixed income position that we are finding little of value in the non-convertible bond sector. BIF has a shorter duration (a measure of a bond’s price sensitivity to interest rate risk) compared to many of the major bond indices. This conservative positioning, which benefitted BIF’s first quarter return, hurt second quarter results. BIF’s objective is to provide current income while seeking to preserve capital by taking, in the opinion of the Advisor, reasonable investment risks. Although our interpretation of “reasonable risk” may lead BIF to underperform in certain periods, over the longer term we believe that we can provide solid returns while limiting volatility. This is a goal that has been elusive to many over sustained periods, but we believe that our investment process and discipline can produce such results. BIF’s total assets ended the quarter at $1.5 billion. We remain mindful of our responsibility to our shareholders and believe our strategy will prevail over the long term. Our team is working hard and we believe that your trust in our ability will be rewarded in the years ahead. Very truly yours, The Killen Group, Inc. 10 Fund Performance for Periods Ended 6/30/12 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Income Fund 2.69% 7.07% 7.62% Performance data quoted represents past performance. Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BIF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The expense ratio for Berwyn Income Fund for the year ended 12/31/11, as reflected in BIF’s prospectus, was 0.67%. Returns for BIF are net of all expenses, advisory fees and commission charges and include the reinvestment of BIF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends and distributions. The returns shown do not include the deduction of taxes a shareholder may pay on Fund distributions or the redemption of Fund shares. An investor should consider the investment objectives, risks, and charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 11 Comparison of the Change in Value of $10,000 Investment in Berwyn Income Fund, Citigroup Broad Investment Grade Index (BIG) and Merrill Lynch High Yield Master II Index (MLHYMII) Comparison of the Change in Value of $10,000 Investment in Berwyn Income Fund and Lipper Income Fund Index (LIFI) 12 THE BERWYN FUNDS 2012 Semi-Annual Report Berwyn Cornerstone Fund a series of The Berwyn Funds July 27, 2012 Dear Berwyn Cornerstone Fund Shareholder: For the second quarter of 2012, Berwyn Cornerstone Fund (BCF) declined 7.93 percent on a total return basis. For the first six months of the year, BCF generated a positive total return of 5.03 percent. During the first six months of the year, the financial markets recorded strong first quarter returns that were partially offset by a sharp correction in the second quarter due primarily to continuing economic fears coming out of Europe. For the second quarter, BCF’s primary benchmarks, the S&P 500 Index and S&P Mid-Cap 400 Index, had total return losses of 2.75 percent and 4.93 percent, respectively. During this period, several of BCF’s holdings declined as a result of company specific news/results leading directly to our underperformance. For the first six months of the year, the S&P 500 Index was the best performing major stock index, rising 9.49 percent, while the S&P Mid-Cap 400 gained 7.90 percent. After outdistancing its benchmarks in the first quarter, BCF’s negative return in the second quarter caused it to trail them on a year-to-date basis. The first half of 2012 started strong, with most stock indices moving higher as the rally that began in the fourth quarter of 2011 continued unabated. However, the first half of the year ended on a sour note with financial markets struggling to hold positive ground under the pressure of weak economic news out of Europe. A late June, quarter-end rally, kept year-to-date numbers in the black. After spending the summer of 2011 agonizing over European sovereign debt issues, investors, once again, were faced with financial instability in the Eurozone. More talk of bailouts and potential defaults, and even the break-up of the European Union, weighed heavily on investors’ minds as European economies struggled. 13 Taking a broader view, the world economy continues its slow recovery, with the U.S. expanding at a moderate rate. However, confidence remains elusive as both consumers and investors remain fearful of the slow pace, and durability, of the recovery. This lack of confidence is creating volatility in financial markets as investors’ enthusiasm can be quickly dampened by any kind of negative news, whether political, financial or economic. What is clear from the results of individual companies is that the problems in Europe are beginning to affect the growth of many industries, not just as a result of a drop in European sales, which is starting to spread, but by a lack of global confidence leading to caution regarding spending. This slowdown is evidenced by the number of companies lowering their 2012 forecasts for growth. Following the strong rally of late last year and early this year, stock valuations were revised upwards; however, stocks are now being pulled lower as these expectations are not being matched by reality. Over the past nine to twelve months, we have made significant changes to BCF’s portfolio, adding new holdings during the second half of 2011 on market weakness and again in the past quarter. Companies added include Lincoln Electric and Nucor in the welding and steel industries, plus tech stocks ADTRAN, Dell and Nokia. All of these stocks had solid first quarter price gains but then the underlying companies reported mixed results late in the first half. For the quarter, Nucor (down 11.5 percent), Dell (down 24.4 percent) and Nokia (down 62.3 percent) all failed to hold their previous gains, retracting them as the first half came to a close. Lincoln (down 3.3 percent) and ADTRAN (down 3.1 percent) held up better, but still gave back some ground as economic fears rose. The biggest disappointment was Nokia, with a significant deterioration in its results and competitive position, calling into question our original investment thesis. We are currently in the process of determining whether Nokia remains a plausible long-term holding. The remaining new purchases, in our opinion, continue to represent solid companies with attractive futures as the economy improves. Stocks that exhibited strong performance in the second quarter include Kimberly Clark (up 13.4 percent), Disney (up 10.3 percent) and Gap (up 6.6 percent). All three companies have been solid long-term performers for BCF and this continued in 2012. Kimberly Clark and Disney are both lower-weighted positions as we have taken profits in the past on rising valuations. During the first half of 2012, two new stocks were added and one eliminated from BCF. Harman International and Nokia were the two new additions. Nokia, as discussed above, had a very negative return in a short period of time. Its performance was a significant disappointment in that we always strive to understand the downside of any potential investment. We are reviewing the Nokia decision with the goal of strengthening our process from this mistake. Harman International, the other new investment during the period, is a major supplier of audio equipment and infotainment systems to the recording and auto industries. The company has been working to increase margins and is now looking at growth opportunities for their various segments. 14 We sold our position in Dun & Bradstreet during the second quarter. After a few years of lackluster results, we determined that the stock was not going to achieve the upside that we had hoped for when we made our purchase as a result of numerous pressures on the business. The net result of our investment was a small loss over our holding period. The last three months were challenging after a solid first quarter and we are disappointed to be trailing our benchmarks at the halfway point of the year. Our job moving forward is to analyze new potential opportunities created by the current market weakness and to critically evaluate each existing holding that has not met our expectations. As always, we appreciate the support of our shareholders and we look forward to reporting to you after the end of the third quarter. Very truly yours, The Killen Group, Inc. Fund Performance for Periods Ended 6/30/12 (Average Annual Total Returns) One Year Five Years Ten Years Berwyn Cornerstone Fund -0.51% -0.79% 5.51% Past performance is not a guarantee of future results. The investment return and the principal value of an investment in BCF will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data cited. Current month end data is available at www.theberwynfunds.com. The total and net expense ratios for Berwyn Cornerstone Fund for the year ended 12/31/11, as reflected in BCF’s prospectus, were 1.96% and 1.26%. The Advisor has contractually agreed until at least May 1, 2013 to waive management fees and/or reimburse other operating expenses so that BCF’s total annual operating expenses (excluding Acquired Fund Fees and Expenses) do not exceed 1.25% of its average daily net assets. Fee waivers and/or expense reimbursements by the Advisor have positively impacted BCF’s performance. Without such waivers and/or reimbursements, performance would have been lower. Returns are before taxes and are net of all expenses, advisory fees and commission charges and include the reinvestment of BCF’s dividends and distributions. All index returns referred to herein also include the reinvestment of dividends and distributions. The returns shown do not reflect the deduction of taxes a shareholder may pay on Fund distributions or the redemption of Fund shares. An investor should consider the investment objectives, risks, charges and expenses of the Fund carefully before investing. The Fund’s prospectus contains this and other information about the Fund and should be read before investing. The Fund’s prospectus may be obtained by downloading it from the Fund’s web site or by calling 1-800-992-6757. 15 Comparison of the Change in Value of $10,000 Investment in Berwyn Cornerstone Fund, S&P 500 Index and S&P Mid-Cap 400 Index 16 BERWYN FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) COMMON STOCKS — 97.9% Shares Value CONSUMER DISCRETIONARY — 13.8% AUTO COMPONENTS — 2.9% Spartan Motors, Inc. $ AUTOMOBILES — 3.2% Winnebago Industries, Inc.+ HOTELS, RESTAURANTS & LEISURE — 2.4% WMS Industries, Inc.+ HOUSEHOLD DURABLES — 2.5% Hooker Furniture Corp. SPECIALTY RETAIL — 2.8% Genesco, Inc.+ Jos. A. Bank Clothiers, Inc.+ CONSUMER STAPLES — 3.7% FOOD PRODUCTS — 3.7% Chiquita Brands International, Inc.+ Sanderson Farms, Inc. ENERGY — 8.0% ENERGY EQUIPMENT & SERVICES — 4.6% Gulf Island Fabrication, Inc. Newpark Resources, Inc.+ OIL, GAS & CONSUMABLE FUELS — 3.4% VAALCO Energy, Inc.+ FINANCIALS — 14.5% COMMERCIAL BANKS — 2.7% City Holding Co. INSURANCE — 9.1% American Equity Investment Life Holding Co. Hallmark Financial Services, Inc.+ Horace Mann Educators Corp. Stewart Information Services Corp. THRIFTS & MORTGAGE FINANCE — 2.7% Dime Community Bancshares, Inc. 17 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.9% (Continued) Shares Value HEALTH CARE — 0.1% LIFE SCIENCES TOOLS & SERVICES — 0.1% Cambrex Corp.+ $ INDUSTRIALS — 21.3% AIRLINES — 0.4% SkyWest, Inc. BUILDING PRODUCTS — 2.1% AAON, Inc. COMMERCIAL SERVICES & SUPPLIES — 8.9% Ennis, Inc. Knoll, Inc. McGrath RentCorp US Ecology, Inc. CONSTRUCTION & ENGINEERING — 2.4% Granite Construction, Inc. ELECTRICAL EQUIPMENT — 2.9% Encore Wire Corp. MACHINERY — 4.6% Graham Corp. Tennant Co. INFORMATION TECHNOLOGY — 28.0% COMMUNICATIONS EQUIPMENT — 2.2% ADTRAN, Inc. InterDigital, Inc. COMPUTERS & PERIPHERALS — 4.7% Stratasys, Inc.+ Synaptics, Inc.+ ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 7.1% Methode Electronics, Inc. Plexus Corp.+ ScanSource, Inc.+ 18 BERWYN FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 97.9% (Continued) Shares Value INFORMATION TECHNOLOGY — 28.0% (Continued) SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 7.5% Advanced Energy Industries, Inc.+ $ Micrel, Inc. Rudolph Technologies, Inc.+ SOFTWARE — 6.5% Fair Isaac Corp. VASCO Data Security International, Inc.+ MATERIALS — 6.5% CHEMICALS — 6.5% KMG Chemicals, Inc. Landec Corp.+ UTILITIES — 2.0% GAS UTILITIES — 2.0% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $230,433,543) $ MONEY MARKET FUNDS — 1.7% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.13% * (Cost $4,363,308) $ TOTAL INVESTMENTS AT VALUE — 99.6% (Cost $234,796,851) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.4% NET ASSETS — 100.0% $ + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See Accompanying Notes to Financial Statements. 19 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) COMMON STOCKS — 26.0% Shares Value CONSUMER DISCRETIONARY — 2.7% AUTOMOBILES — 1.0% Ford Motor Co. $ SPECIALTY RETAIL — 1.7% Chico's FAS, Inc. Destination Maternity Corp. CONSUMER STAPLES — 1.6% FOOD & STAPLES RETAILING — 1.6% SYSCO Corp. Wal-Mart Stores, Inc. ENERGY — 0.9% ENERGY EQUIPMENT & SERVICES — 0.9% Tidewater, Inc. FINANCIALS — 3.0% DIVERSIFIED FINANCIAL SERVICES — 1.1% JPMorgan Chase & Co. INSURANCE — 1.5% HCC Insurance Holdings, Inc. THRIFTS & MORTGAGE FINANCE — 0.4% New York Community Bancorp, Inc. HEALTH CARE — 3.3% PHARMACEUTICALS — 3.3% GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS — 5.8% AEROSPACE & DEFENSE — 1.0% Ceradyne, Inc. COMMERCIAL SERVICES & SUPPLIES — 2.9% Ennis, Inc. US Ecology, Inc. INDUSTRIAL CONGLOMERATES — 1.0% 3M Co. 20 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 26.0% (Continued) Shares Value INDUSTRIALS — 5.8% (Continued) MACHINERY — 0.9% Met-Pro Corp. $ INFORMATION TECHNOLOGY — 5.4% COMMUNICATIONS EQUIPMENT — 0.9% Nokia Corp. - ADR ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 1.8% Corning, Inc. Methode Electronics, Inc. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 1.5% Brooks Automation, Inc. Intel Corp. SOFTWARE — 1.2% Microsoft Corp. MATERIALS — 1.0% METALS & MINING — 1.0% Alcoa, Inc. UTILITIES — 2.3% ELECTRIC UTILITIES — 1.5% Exelon Corp. GAS UTILITIES — 0.8% Laclede Group, Inc. (The) TOTAL COMMON STOCKS (Cost $381,402,049) $ 21 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) PREFERRED STOCKS — 5.9% Shares Value FINANCIALS — 3.7% CAPITAL MARKETS — 0.2% BNY Capital V - Series F $ COMMERCIAL BANKS — 0.3% Wells Fargo Capital IX DIVERSIFIED FINANCIAL SERVICES — 2.2% JPMorgan Chase Capital XII Newell Financial Trust - Series I REAL ESTATE INVESTMENT TRUSTS (REIT) — 1.0% Alexandria Real Estate Equities, Inc. - Series D - CV Public Storage, Inc. - Series F Ramco-Gershenson Properties Trust - Series D HEALTH CARE — 2.2% HEALTH CARE PROVIDERS & SERVICES — 2.2% Omnicare Capital Trust II - Series B TOTAL PREFERRED STOCKS (Cost $84,196,454) $ CORPORATE BONDS — 43.9% Par Value Value CONSUMER DISCRETIONARY — 12.9% DIVERSIFIED CONSUMER SERVICES — 0.6% Service Corp. International, 6.75%, due 04/01/15 $ $ Service Corp. International, 7.50%, due 04/01/27 HOUSEHOLD DURABLES — 3.1% D.R. Horton, Inc., 6.125%, due 01/15/14 D.R. Horton, Inc., 5.625%, due 09/15/14 D.R. Horton, Inc., 5.25%, due 02/15/15 D.R. Horton, Inc., 5.625%, due 01/15/16 D.R. Horton, Inc., 6.50%, due 04/15/16 Ethan Allen Global, Inc., 5.375%, due 10/01/15 LEISURE EQUIPMENT & PRODUCTS — 0.4% Brunswick Corp., 7.125%, due 08/01/27 MEDIA — 0.9% Scholastic Corp., 5.00%, due 04/15/13 MULTI-LINE RETAIL — 2.1% Family Dollar Stores, Inc., 5.00%, due 02/01/21 22 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 43.9% (Continued) Par Value Value CONSUMER DISCRETIONARY — 12.9% (Continued) SPECIALTY RETAIL — 5.8% Best Buy Co., Inc., 3.75%, due 03/15/16 $ $ Best Buy Co., Inc., 5.50%, due 03/15/21 Gap, Inc. (The), 5.95%, due 04/12/21 Woolworth Corp., 8.50%, due 01/15/22 CONSUMER STAPLES — 1.0% FOOD & STAPLES RETAILING — 1.0% Nash Finch Co., 1.631%, due 03/15/35 CV ENERGY — 0.5% ENERGY EQUIPMENT & SERVICES — 0.5% Bristow Group, Inc., 3.00%, due 06/15/38 CV FINANCIALS — 2.2% INSURANCE — 0.3% Provident Cos., Inc., 7.25%, due 03/15/28 Unum Group, 6.75%, due 12/15/28 REAL ESTATE INVESTMENT TRUSTS — 1.9% Health Care REIT, Inc., 4.70%, due 09/15/17 Health Care REIT, Inc., 4.95%, due 01/15/21 HEALTH CARE — 9.9% HEALTH CARE EQUIPMENT & SUPPLIES — 2.0% Medtronic, Inc., 1.625%, due 04/15/13 CV Teleflex, Inc., 6.875%, due 06/01/19 HEALTH CARE PROVIDERS & SERVICES — 4.0% Hanger Orthopedic Group, Inc., 7.125%, due 11/15/18 LifePoint Hospitals, Inc., 3.25%, due 08/15/25 CV Omnicare, Inc., 3.25%, due 12/15/35 CV LIFE SCIENCES TOOLS & SERVICES — 2.9% Illumina, Inc., 144A, 0.25%, due 03/15/16 CV PHARMACEUTICALS — 1.0% Hospira, Inc., 5.60%, due 09/15/40 INDUSTRIALS — 7.4% AEROSPACE & DEFENSE — 4.1% Alliant Techsystems, Inc., 3.00%, due 08/15/24 CV Ceradyne, Inc., 2.875%, due 12/15/35 CV L-3 Communications Holdings, Inc., 6.375%, due 10/15/15 23 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) CORPORATE BONDS — 43.9% (Continued) Par Value Value INDUSTRIALS — 7.4% (Continued) AEROSPACE & DEFENSE — 4.1% (Continued) L-3 Communications Holdings, Inc., 3.00%, due 08/01/35 CV $ $ Orbital Sciences Corp., 2.437%, due 01/15/27 CV COMMERCIAL SERVICES & SUPPLIES — 1.9% Deluxe Corp., Series B, 5.125%, due 10/01/14 Deluxe Corp., 7.375%, due 06/01/15 Deluxe Corp., 7.00%, due 03/15/19 INDUSTRIAL CONGLOMERATES — 0.2% Carlisle Cos., Inc., 5.125%, due 12/15/20 TRADING COMPANIES & DISTRIBUTORS — 1.2% WESCO International, Inc., 7.50%, due 10/15/17 INFORMATION TECHNOLOGY — 8.8% COMMUNICATIONS EQUIPMENT — 2.8% Interdigital, Inc., 2.50%, due 03/15/16 CV Ixia, 3.00%, due 12/15/15 CV COMPUTERS & PERIPHERALS — 2.9% SanDisk Corp., 1.00%, due 05/15/13 CV ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 0.1% Anixter, Inc., 5.95%, due 03/01/15 SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 3.0% Advanced Micro Devices, Inc., 5.75%, due 08/15/12 CV MATERIALS — 0.9% METALS & MINING — 0.9% Alcoa, Inc., 5.87%, due 02/23/22 Alcoa, Inc., 5.90%, due 02/01/27 Alcoa, Inc., 5.95%, due 02/01/37 UTILITIES — 0.3% GAS UTILITIES — 0.3% Suburban Propane Partners, L.P., 7.375%, due 03/15/20 TOTAL CORPORATE BONDS (Cost $639,598,626) $ 24 BERWYN INCOME FUND SCHEDULE OF INVESTMENTS (Continued) MONEY MARKET FUNDS — 23.7% Shares Value Fidelity Institutional Money Market Government Portfolio - Class I, 0.01%* $ Fidelity Institutional Money Market Portfolio - Select Class, 0.13%* Invesco STIT-STIC Prime Portfolio (The) - Institutional Class, 0.08%* Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.06%* TOTAL MONEY MARKET FUNDS (Cost $355,327,037) $ TOTAL INVESTMENTS AT VALUE — 99.5% (Cost $1,460,524,166) $ OTHER ASSETS IN EXCESS OF LIABILITIES — 0.5% NET ASSETS — 100.0% $ 144A - This is a restricted security that was sold in a transaction exempt from Rule 144A of the Securities Act of 1933. This security may be sold in transactions exempt from registration, normally to qualified institutional buyers. ADR - American Depositary Receipt. CV - Convertible Security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See Accompanying Notes to Financial Statements. 25 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS June 30, 2012 (Unaudited) COMMON STOCKS — 92.2% Shares Value CONSUMER DISCRETIONARY — 19.6% AUTOMOBILES — 6.4% Ford Motor Co. $ Thor Industries, Inc. HOUSEHOLD DURABLES — 2.2% Harman International Industries, Inc. MEDIA — 0.8% Walt Disney Co. (The) SPECIALTY RETAIL — 10.2% Best Buy Co., Inc. Chico's FAS, Inc. Gap, Inc. (The) Lowe's Cos., Inc. CONSUMER STAPLES — 1.8% HOUSEHOLD PRODUCTS — 1.8% Kimberly-Clark Corp. ENERGY — 4.9% ENERGY EQUIPMENT & SERVICES — 2.3% Tidewater, Inc. OIL, GAS & CONSUMABLE FUELS — 2.6% Chevron Corp. FINANCIALS — 19.6% CAPITAL MARKETS — 3.0% Bank of New York Mellon Corp. (The) COMMERCIAL BANKS — 3.4% Wells Fargo & Co. DIVERSIFIED FINANCIAL SERVICES — 3.5% JPMorgan Chase & Co. INSURANCE — 8.8% Chubb Corp. (The) HCC Insurance Holdings, Inc. Unum Group 26 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 92.2% (Continued) Shares Value FINANCIALS — 19.6% (Continued) THRIFTS & MORTGAGE FINANCE — 0.9% New York Community Bancorp, Inc. $ HEALTH CARE — 12.1% PHARMACEUTICALS — 12.1% Abbott Laboratories GlaxoSmithKline PLC - ADR Johnson & Johnson Pfizer, Inc. INDUSTRIALS — 8.5% CONSTRUCTION & ENGINEERING — 2.8% Jacobs Engineering Group, Inc.+ INDUSTRIAL CONGLOMERATES — 2.8% 3M Co. MACHINERY — 2.9% Lincoln Electric Holdings, Inc. INFORMATION TECHNOLOGY — 20.2% COMMUNICATIONS EQUIPMENT — 4.1% ADTRAN, Inc. Nokia Corp. - ADR COMPUTERS & PERIPHERALS — 3.8% Dell, Inc.+ Hewlett-Packard Co. ELECTRONIC EQUIPMENT, INSTRUMENTS & COMPONENTS — 3.4% Itron, Inc.+ IT SERVICES — 2.0% International Business Machines Corp. SEMICONDUCTORS & SEMICONDUCTOR EQUIPMENT — 3.8% Intel Corp. SOFTWARE — 3.1% Microsoft Corp. 27 BERWYN CORNERSTONE FUND SCHEDULE OF INVESTMENTS (Continued) COMMON STOCKS — 92.2% (Continued) Shares Value MATERIALS — 5.5% METALS & MINING — 5.5% Alcoa, Inc. $ Nucor Corp. TOTAL COMMON STOCKS (Cost $10,890,568) $ MONEY MARKET FUNDS — 8.9% Shares Value Fidelity Institutional Money Market Portfolio - Select Class, 0.13%* $ Wells Fargo Advantage Heritage Money Market Fund - Institutional Class, 0.06%* TOTAL MONEY MARKET FUNDS (Cost $1,118,234) $ TOTAL INVESTMENTS AT VALUE — 101.1% (Cost $12,008,802) $ LIABILITIES IN EXCESS OF OTHER ASSETS — (1.1%) ) NET ASSETS — 100.0% $ ADR - American Depositary Receipt. + Non-income producing security. * Variable rate security. The rate shown is the 7-day effective yield as of June 30, 2012. See Accompanying Notes to Financial Statements. 28 THE BERWYN FUNDS STATEMENTS OF ASSETS AND LIABILITIES June 30, 2012 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Assets Investments in Securities: At Market Value (Cost $234,796,851, $1,460,524,166 and $12,008,802 for Berwyn Fund, Berwyn Income Fund and Berwyn Cornerstone Fund, respectively) (Note 2) $ $ $ Receivables: Dividends and Interest Fund Shares Sold Investment Securities Sold — — Receivable from Advisor — — Other Assets Total Assets Liabilities Payables: Fund Shares Redeemed — Investment Securities Purchased — Accrued Investment Advisory Fees (Note 5) — Accrued Administration Fees (Note 5) Other Accrued Expenses Total Liabilities Net Assets $ $ $ Net Assets Consist of: Paid-in Capital $ $ $ Accumulated Net Investment Income (Loss) ) Accumulated Net Realized Gains (Losses) From Security Transactions ) Net Unrealized Appreciation on Investment Securities Net Assets $ $ $ Shares of Beneficial Interest Outstanding (No Par Value, Unlimited Authorized) Net Asset Value and Offering Price Per Share $ $ $ Minimum Redemption Price Per Share (Note 2) $ $ $ See Accompanying Notes to Financial Statements. 29 THE BERWYN FUNDS STATEMENTS OF OPERATIONS Six Months Ended June 30, 2012 (Unaudited) BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Investment Income Dividends $ $ $ Foreign Withholding Taxes on Dividends — ) ) Interest — — Total Investment Income Expenses Investment Advisory Fees (Note 5) Administration Fees (Note 5) Registration and Filing Fees Postage and Supplies Custodian and Bank Service Fees Professional Fees Shareholder Report Printing Insurance Trustees’ Fees and Expenses Compliance Service Fees (Note 5) Other Expenses Total Expenses Before Fee Waivers by Advisor Less Fees Waived by Advisor (Note 5) — — ) Net Expenses Net Investment Income (Loss) ) Realized and Unrealized Gains (Losses) on Investments Net Realized Gains from Sales of Investment Securities Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) Net Realized and Unrealized Gains on Investments Net Increase in Net Assets Resulting from Operations $ $ $ See Accompanying Notes to Financial Statements. 30 THE BERWYN FUNDS STATEMENTS OF CHANGES IN NET ASSETS BERWYN FUND BERWYN INCOME FUND BERWYN CORNERSTONE FUND Six Months Ended 6/30/12 (Unaudited) Year Ended 12/31/11 Six Months Ended 6/30/12 (Unaudited) Year Ended 12/31/11 Six Months Ended 6/30/12 (Unaudited) Year Ended 12/31/11 Operations Net Investment Income (Loss) $ ) $ ) $ Net Realized Gains (Losses) from Sales of Investment Securities ) Net Change in Net Unrealized Appreciation (Depreciation) on Investment Securities ) Net Increase (Decrease) in Net Assets Resulting from Operations ) Distributions to Shareholders From Net Investment Income — — ) ) — ) From Realized Gains from Sales of Investment Securities — ) — ) — — Decrease in Net Assets Resulting from Distributions to Shareholders — ) ) ) — ) Capital Share Transactions Proceeds from Shares Sold Net Asset Value of Shares Issued in Reinvestment of Distributions to Shareholders — — Proceeds from Redemption Fees Collected (Note 2) 92 Shares Redeemed ) Net Increase in Net Assets from Capital Share Transactions Total Increase in Net Assets Net Assets Beginning of Period End of Period $ Accumulated Net Investment Income (Loss) $ ) $
